Name: Commission Regulation (EEC) No 2087/89 of 12 July 1989 fixing the accession compensatory amounts applicable to rice for the 1989/90 marketing year and the coefficients to be used to calculate the amounts applicable to certain processed products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 7. 89 Official Journal of the European Communities No L 199/7 COMMISSION REGULATION (EEC) No 2087/89 of 12 July 1989 fixing the accession compensatory amounts applicable to rice for the 1989/90 marketing year and the coefficients to be used to calculate the amounts applicable to certain processed products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, products to which they are related, with the aid of coeffi ­ cients to be determined ; whereas those coefficients are to be fixed having regard to technical factors in processing and also to the fact that those compensatory amounts apply to imports, to exports and to trade between the Community as constituted at 31 December 1985 and Spain ; Whereas, in accordance with Article 117 (6) of the Act of Accession, the compensatory amount for broken rice must be fixed at a level that takes into account the difference between the supply , price in Spain and the threshold price ; whereas the difference recorded at 1 March 1986 should be reduced in seven stages ; Whereas the measures provided for in this Regulation are in accordance . with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 468/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for rice as a result of the accession of Spain ('), and in particular Article 8 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 72 ( 1 ) of the Act stipulates that the accession compensatory amounts are to be equal to the difference between the prices fixed for Spain and the intervention prices applicable for the Community as constituted at 31 December 1985 ; whereas, as regards paddy rice, Regulation (EEC) No 468/86 provides that the difference may be adjusted to make the products concerned comparable ; whereas, however, following the latest change in the intervention arrangements provided for in Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by Regulation (EEC) No 1806/89 (J), buying-in is carried out at a level below the intervention price ; whereas that level, which now represents the actual guarantee given to producers, must therefore serve as a basis for calculating the accession compensatory amounts ; Article 1 For the period 1 September 1989 to 31 August 1990, the accession compensatory amounts applicable to the products referred to in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as shown in the Annex hereto. The following shall be as shown in the same Annex :  the accession compensatory amounts applicable to the products referred to in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 for the period 1 September 1989 to 31 August 1990,  the coefficients referred to in Article 117 (5) of the Act. Whereas Regulation (EEC) No 1418/76 provides from 1 September 1988 for the classification of rice into three categories instead of into two, namely round grained, medium grained and long grained, and for the application to medium-grained rice of the levy applicable to long-grained rice ; whereas that criterion should be followed when fixing the accession compensatory amounts ; Whereas, in accordance with Article 1 1 7 (5) of the Act of Accession, compensatory amounts applicable to processed products are to be derived from those applicable to the Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1989 . (') OJ No L 53, 1 . 3 . 1986, p. 28 . O OJ No L 166, 25. 6. 1976, p . 1 . 0 OJ No L 177, 24. 6 . 1989, p . 1 . No L 199/8 Official Journal of the European Communities 13 . 7 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1989. For the Commission Ray MAC SHARRY Member of the Commission ANNEX CN code Coeffizient Acession compensatory amount (ECU/tonne) 1006 10 21 30,71 1006 10 23 \ 30,71 1006 10 25 I'I 30,71 1006 10 27 ll 30,71 1006 10 92 LI 30,71 1006 10 94 Il 30,71 1006 1096 \ 30,71 1006 10 98 \ 30,71 1006 20 11 38,39 1006 20 13 38,39 1006 20 15 38,39 1006 20 17 38,39 1006 20 92 l 38,39 1006 20 94 \ 38,39 1006 20 96 \ 38,39 1006 20 98 \ 38,39 1006 30 21 \ 46,52 1006 30 23 \ 51,91 1006 30 25 \ 51,91 1006 30 27 51,91 1006 30 42 46,52 1006 30 44 \ 51,91 1006 30 46 51,91 1006 30 48 51,91 1006 30 61 Il 49,54 1006 30 63 ll 55,64 1006 30 65 \ 55,64 1006 30 67 Il 55,64 1006 30 92 Il 49,54 1006 30 94 55,64 1006 30 96 ll 55,64 100630 98 Il 55,64 1006 40 00 Il 12,62 1102 30 00 1,06 13,38 1103 14 00 1,06 13,38 1103 29 50 1,06 13,38 1104 1991 1,8 22,72 1108 19 10 1,52 19,18